TERRELL, Justice
(dissenting).
On facts stated in the majority opinion which are accurate I think there was sub*703stantial compliance with Section 6 of Article IX, Constitution of Florida. The only reason for the election by the freeholders is to secure their approval of the debt. When a majority of the freeholders both as to number and acreage, subject to notice for that purpose, as authorized by Charter, Section 4, Chapter 20715, Acts of 1941, meet and by resolution approve the debt, under circumstances here I think every requirement of Section 6, Article IX, was substantially met. Since no freeholders lived in the district literal compliance with Section 6, Article IX, was not possible, but when substituted compliance that meets all the essentials of literal compliance is made and it safeguards the creditors as well, it should be approved.
I would affirm the Chancellor’s decree. ¡